DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
Claims 18, 20, and 24-40 remain pending and under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two electrode device of Claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33, 37, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regard to Claims 25 and 37, applicant’s disclosure does not provide support for the selected frequencies being greater than 2.2 MHz.  Applicant has not indicated where the value for 2.2 MHz can be found.  Also see MPEP 2163.05, which cites that while a range may be narrowed, the specification of the example given in the MPEP disclosed specific values near those of the limited specific range, whereas applicant’s disclosure does not.
Claims 26-33 are rejected by virtue of dependency on claims above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 24-33, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 18 and 32, the recitation of frequencies “up to at least 32 MHz” (Claim 18) and “up to at least 105 MHz” (Claim 32) are indefinite because it is unclear what “up to at least” means.  The recitation of “up to” seems to suggest that this is the upper limit, whereas “at least” contradicts that.  While it is believed that applicant means to recite values of greater than 32 or 105, the current language is confusing.  Alternate suggestions include: “32 MHz and higher” or “at least 32 MHz.”  Clarification is requested.
In regard to Claims 24 and 40, it is unclear what is meant by the recitation that the tissue is “not classified as likely to be cancerous” when the characteristic frequency is above 2.2 MHz.  While a skilled artisan would effectively understand that limitation to mean that the tissue is thus classified as normal, applicant appears to have a nuanced interpretation of said limitation.  However, given the lack of support in the disclosure for said limitation, it is unclear exactly what is meant by the step.  Clarification is requested.
In regard to Claim 24, the recitation of the characteristic frequency being “within a second threshold” is indefinite because it is unclear how the characteristic frequency can be “within” a value of the second threshold, when the range itself has been defined by both the first threshold as well as the second threshold, as best understood.  While this is interpretation 
In regard to Claims 25 and 27, the recitation of “a frequency that is greater than 2.2 MHz and that is less than 105 MHz” is definite because it reads that a single value must both meet the requirement of greater than 2.2 MHz as well as less than 105 MHz, which would be impossible.  While it is assumed that applicant means to recite that the values (plural) can be either greater than 2.2 MHz or less than 105 MHz, this has not been presently claimed.  Clarification is requested.
In regard to Claim 28, the claim recites dependency to Claim 26 but claim does not mention the Cole model; that is in Claim 27.  Clarification is requested.
In regard to Claim 31, it is unclear what structure is included with the “device” portion of the “two electrode device.”  In the rejection below, it is assumed that the limitation merely refers to two electrodes.  See drawing objections above.
Claims 20, 26, 29, 30, and 33 are rejected by virtue of dependency on claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 24, 26-27, 30, 33-36, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography).

In regard to Claims 24, 34-36, and 38-40, Blad et al disclose a method capable of being computer-implemented method for classifying a tissue (pg.A107 step (v); pg.A110 3.4.3; pg.A113  top; pg.A114)  in a subject using a measurement system – Figure 1 – that measures an electrical property of the tissue (abst), the steps comprising:
a) measuring an electrical property, i.e. impedance of the tissue at a selected frequency using the measurement system, best seen in Figure 1 (abst; pg.A107 top);
b) repeating step a) a plurality of times to measure the electrical property of the tissue at a corresponding plurality of different selected frequencies (Figure 5 pg.A111);

d) classifying with the computer system, whether the tissue is cancerous using a single parameter consisting of the determined characteristic frequency the determined characteristic frequency, the tissue being classified as cancerous when the determined characteristic frequency is over a first threshold and within a second threshold, as Blad et al necessarily compares to a range because all numbers exist within a range (p.A106 first paragraph; p.A107 step (v); p.A110 3.4.3; p.A113 top, 5.0; p.A114).
Blad et al also disclose selecting a set of measurement frequencies to be applied to an area of a human body based upon a pre-determined spread of cancerous tissue characteristic frequencies (p.A107 i); fitting the first resulting impedance value and the at least one additional resulting impedance value to a model providing a characterization of the impedance of the tissue of interest, using a curve fitting algorithm, wherein using a curve fitting algorithm is well known in the art and does not need further explanation as it is a known step of modeling (p.A106 Theory).
In regard to Claim 40, while Blad et al do not expressly disclose determining a characteristic frequency for at least two tissues of the area of the human body based on the impedance values fitted to the model, it is obvious to a skilled artisan that the method may be applied to as many tissues as desired and therefore it would be obvious to apply it to additional tissues.


It is noted that Blad et al explicitly disclose that studies have shown higher characteristic frequency of sarcoma (type of cancer) at different temperatures, i.e. 500 KHz vs 250 KHz (p.A106 first paragraph).  Blad et al also disclose the use of 1 MHz in relation to tumours (p.A106 first paragraph).  Blad et al also explicitly disclose tumour tissue having a characteristic frequency of “about 100 KHz” (p.A113 top).
It is further noted that applicant has not expressed any criticality toward the specific ranges of characteristic frequency values greater than 100 KHz to 2.2 MHz as solving a particular problem, conferring a specific advantage, or providing a desired result other than being values that have been discovered to be indicative of said cancer classification.
it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the characteristic frequency for tissue be classified as cancerous in Blad et al when the frequency value is greater than 100 KHz, i.e. 101 KHz, since Blad et al already explicitly disclose tumour tissue having a characteristic frequency “around 100 KHz” (p.A113 top) and values of greater than 100 KHz are considered “about 100 KHz”, especially since there is no evidence of criticality for said lower limit of the characteristic frequency by applicant.  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 2144.05.
Claim 35, 2 MHz in Claim 36, 500 kHz to 2 MHz in Claim 38, and 1 MHz to 2 MHz in Claim 39), as suggested by Blad et al (p. A106), through routine experimentation and optimization within the prior art conditions known in Blad et al to, i.e. values of 250 KHz and 500 KHz, 1 MHz, since the characteristic frequency is considered a result-effective variable, see In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and thus a skilled artisan would know how to discover the optimum value through routine experimentation including values in the range of megahertz.
Given that Blad et discloses conditions for classifying the tissue as cancerous, it would have also been obvious to one of ordinary skill in the art at the time the invention was made to have Blad et al determine the tissue is not classified as cancerous when the determined characteristic is over the second threshold, since this would be a natural conclusion from being outside of the range of characteristic frequencies determined to be cancerous tissue (Claim 24 and 40).  Also see 112 second paragraph rejection above.

26. Blad et al disclose the method as recited in claim 24, wherein the measured electrical properties are impedances (abst).
27. Blad et al disclose the method as recited in claim 26, wherein the at least one model is a Cole model (p.A106 Theory – p.A107).

33. Blad et al disclose the method as recited in claim 24, wherein the selected frequencies include frequencies ranging from 10 kHz to 1 MHz (p.A107 top).


Claim(s) 25, 32, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography) in view of Smallwood et al (US Pub No. 20030105411).
Blad et al disclose the invention as claimed including selected frequencies less than 105 MHz (p.A107, step i) but do not expressly disclose the plurality of different selected frequencies includes a frequency that is greater than 2.2 MHz or at least 105 MHz.  
It is further noted that applicant has not expressed any criticality toward the specific selected frequency values greater than 2.2 MHz or 105 MHz as solving a particular problem, conferring a specific advantage, or providing a desired result other than being frequency values that may be used.
Smallwood et al teach that it is well-known in the art that frequencies in the range of 500 MHz are useful in obtaining data related to structures in tissue (0021).  Since Blad et al already disclose using a lower range of the selected frequencies, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blad et al such that .


Claim(s) 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography) in view of Nachaliel (US Pub No. 20020183645).
Blad et al disclose the invention above but do not expressly disclose the at least one model comprises a sum of at least two Cole models, a first Cole model of the at least two Cole models corresponds to a first tissue type, and the second Cole model of the at least two Cole models corresponds to a second tissue type.
Nachaliel teach that it is well-known in the art to determine the likelihood of cancer by using the sum of scores, which are based on models made of the tissue, to determine a total malignancy score based on the area of the tissue being tested, i.e. nipple or outside of the nipple (0032, 0033, 0035, 0136, 0138, 0180).  Thus Nachaliel teach that summing scores related to models gives a total of all the types of tissue being tested.  Therefore, it would have been .


Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography) in view of Davies (US Pub No. 20090171236).
Blad et al disclose the invention above but do not expressly disclose measuring the electrical property of the tissue comprises employing a 2-electrode device to a tissue site during a surgical procedure.  Davies teaches teach that it is well-known in the art to use a 2 electrode to a tissue site during a surgical procedure device to analogously determine cancer in tissue (0013, 0040-0041, 0059, 0070, 0153).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blad et al to use a 2-electrode device to a tissue site during a surgical procedure as taught by Davies to provide an equally as effective apparatus to determine the incidence of cancer of the tissue.
Allowable Subject Matter
Claims 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not disclose alone or in combination having both values of the selected frequencies higher than 32 MHz as well as the characteristic frequency upper limit of 2.2 MHz.


Response to Arguments
New claims 24-40 have been presented and no arguments have been provided against said new claims.  It is noted that while applicant contends that Blad et al do not expressly disclose the characteristic frequency values are in a range of greater than 100 KHz in the claims above, it is submitted that Blad et al make obvious said values given applicant’s specification lacking any evidence of criticality toward said values as well as the disclosure of Blad et al: Blad et al explicitly disclose that studies have shown higher characteristic frequency of sarcoma (type of cancer) at different temperatures, i.e. 500 KHz vs 250 KHz (p.A106 first paragraph).  Blad et al also explicitly disclose tumour tissue having a characteristic frequency of “about 100 KHz” (p.A113 top).  Blad et al also mentions 1 MHz (p.A106 top).  
It would have been obvious to a skilled artisan at the time the invention was made to have determined a second threshold that is higher and in the range of MHz, as suggested by Blad et al (p. A106), through routine experimentation and optimization within the prior art 
Smallwood et al has been added to teach various selected frequencies.  Also see 112 rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
                                                                                                                                                                                                        


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791